Citation Nr: 0710802	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-38 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for psoriasis, 
generalized, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for arthritis of the 
left shoulder.

3.  Entitlement to service connection for arthritis of the 
right shoulder.

4.  Entitlement to service connection for arthritis of the 
cervical spine (claimed as arthritis of the neck).

5.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision of the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims.

The veteran appeared at a Travel Board Hearing in July 2006 
before the undersigned Acting Veterans Law Judge, who is 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7101(c) (West 2002).  A 
transcript of the hearing testimony is associated with the 
claim file.

The veteran also perfected appeals of the issues of 
entitlement to an increased (compensable) rating for 
syphilis, and entitlement to service connection for type II 
diabetes mellitus and glaucoma.  He withdrew those claims at 
the hearing.  Transcript (T.), p. 2.  Thus, those issues are 
no longer before the Board and will not be a part of or 
discussed in this decision.  See 38 C.F.R. § 20.204 (2006).




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's psoriasis manifests 21 percent of his total 
body and 5.5 percent of exposed areas.  Only topical 
medications have been prescribed for treatment.

3.  The preponderance of the probative evidence indicates 
that arthritis of the left shoulder is not related to an in-
service disease or injury.

4.  There is no competent medical evidence showing that the 
veteran has a right shoulder disorder that is related to an 
in-service disease or injury.

5.  The preponderance of the probative evidence indicates 
that arthritis of the cervical spine is not related to an in-
service disease or injury.

6.  The total combined rating of the veteran's service-
connected disabilities is 50 percent.

7.  The preponderance of the probative evidence indicates 
that the veteran's service-connected disabilities do not 
prevent him from obtaining and maintaining gainful 
employment.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 50 percent for 
psoriasis, generalized, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 
Diagnostic Code 7816 (2006).

2.  Arthritis of the left shoulder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2006).

3.  Arthritis of the right shoulder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2006).

4.  Arthritis of the cervical spine was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2006).

5.  The requirements for TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.16 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a claim: veteran status, existence of 
a disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, the VCAA notice requirements may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a December 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claims for an increased 
rating, TDIU, and service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that was relevant to the claims.  A June 
2006 letter informed the veteran how disability evaluations 
and effective dates are assigned and the type evidence which 
impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, VA outpatient treatment 
records from the facilities identified by the veteran, and 
the transcript of his hearing.

The Board notes that the RO adjudicated the service 
connection claims without affording the veteran examinations.  
Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for the duty to get an 
examination is rather low. See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The low threshold notwithstanding, the Board finds that it 
was not triggered.  As concerns the veteran's left shoulder 
and cervical spine, there is competent evidence of currently 
diagnosed left shoulder and cervical spine disorders; namely, 
degenerative joint disease and synovitis, which were shown by 
X-rays taken in January 2003.  Nonetheless, the record 
reflects no competent and credible evidence that these or the 
signs or any symptoms related to them are associated with the 
veteran's active service.

The veteran testified at his hearing that he injured his neck 
and shoulders in basic training, he sought medical treatment, 
and was treated with aspirin.  He also claimed that he sought 
treatment for these conditions in 1947 or 1948 after his 
discharge from active service, but records of that treatment 
are no longer available.  This testimony is contradicted by 
the complete absence of any musculoskeletal-related 
complaints in the service medical records and the findings of 
normal upper extremities and spine at the time of his 
discharge.  Further, the claims file contains VA examination 
reports that date from 1950, and none of them reflect any 
notations of joints-related complaints or findings.  VA 
outpatient treatment records reflect no entries for left 
shoulder and neck symptomatology until recent years.

Even though the veteran asserts that he injured his neck and 
shoulders in basic training, his statements are contradicted 
by the record as just discussed, and by the service medical 
records showing normal upper extremities and spine at service 
separation.  Further, the Board finds that the medical 
evidence of record is sufficient to decide the claims, and 
that VA has fulfilled its duty to assist the veteran with the 
development of his claim.  38 C.F.R. § 3.159(c)

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  The Board notes that the RO did not 
readjudicate the veteran's claims after issuance of the June 
2006 letter.     See Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).  But, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question related to an initial evaluation of the 
disability or the effective date of an initial evaluation or 
increased rating to be assigned is rendered moot.  Thus, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service connection claims

As set forth above, the veteran testified that he fell 
approximately 15 feet onto frozen ground while running an 
obstacle course in basic training.  He injured his neck and 
shoulders in the fall, and he was treated with aspirin.  He 
sought treatment after service in 1947 or 1948, but the 
doctor has since died and no records are available.  T., pp. 
9-10, 12.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA outpatient treatment records contain a November 2002 X-ray 
of the cervical spine was read as showing mild arthrosis of 
the facet joints in the mid-cervical region.  A January 2003 
X-ray examination report reflects that a left shoulder X-ray 
was interpreted as showing degenerative joint disease (DJD) 
at the acromioclavicular joint and to a lesser degree at the 
coracoclavicular ligament.  Interestingly, while the 
outpatient treatment records that show the veteran's problem 
areas or diagnoses show synovitis of the neck and DJD of the 
left shoulder, no pathology of the right shoulder is shown or 
listed.   

The service medical records are negative for any complaints, 
findings, or treatment for neck or shoulder symptoms.  The 
October 1945 Report Of Examination For Separation shows that 
the veteran's musculoskeletal system was assessed as normal.  
Neither is there any evidence that the veteran was treated 
for arthritis of the neck or shoulders within one year of his 
separation from service.  Further, the VA examination reports 
in the claims file date from 1950, and they show that the 
veteran has required constant on-going treatment for his skin 
disability.  Examination reports of October 1950, June 1958, 
June 1963, and April 1979 contain no complaints by the 
veteran of any neck or shoulder pathology or any findings or 
diagnoses.  There also are outpatient treatment records from 
the 1950s that document his frequent treatment for his skin 
and genitourinary disorders and, again, they reflect no 
complaints or findings related to his neck or shoulders.

There is no evidence whatsoever of a right shoulder disorder.  
As noted above, entitlement for service connection requires 
evidence of a disease or injury that has resulted in a 
current disability.  See Boyer, 210 F.3d at 1353.  In the 
absence of proof of present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("[P]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."). 

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Although there is competent medical evidence of currently 
diagnosed left shoulder and neck disorders, there simply is 
no competent evidence that they are causally related to the 
veteran's active service, or that the left shoulder or neck 
pathology manifested to a degree of at least 10 percent 
within one year of the veteran's service.  Further, there is 
no evidence of a current right shoulder disorder.  Thus, the 
Board is constrained to find that the preponderance of the 
evidence is against the veteran's claims on both a direct and 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  In 
light of this finding, there is no reasonable doubt to 
resolve.

Increased rating claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, service connection was granted for psoriasis by 
a December 1945 rating decision.  A July 1979 rating decision 
allowed an increased rating from 30 percent to 50 percent, 
and it has been rated at that level since, which means the 
veteran's current rating is now protected.  See 38 U.S.C.A. § 
110; 38 C.F.R. § 3.951(b).  The Board also notes that the 
1979 increase was allowed under the prior criteria for rating 
skin disorders.  The rating criteria were changed, effective 
August 30, 2002, see 67 Fed. Reg. 49,590 (July 31, 2002), and 
the rating formula is now based on objective criteria.

The veteran asserts that his entire body, including exposed 
areas, is affected by the psoriasis.  Only topical creams 
have been prescribed to treat the disorder.  T., pp. 3-5.  
All of his treatment is by VA.

Psoriasis is rated under Diagnostic Code 7816, which provides 
objective rating criteria based on the percentage of the body 
or exposed areas of the body affected by the skin disability.  
In as much as the veteran's psoriasis is currently rated at 
50 percent disabling, the next higher rating is the maximum 
allowable, 60 percent.  The maximum evaluation of 60 percent 
disabling is available where the veteran's skin disability 
affects more than 40 percent of the entire body or more than 
40 percent of the exposed areas of the body, or requires 
constant or near-constant systemic therapy such as 
corticosteroids or other immuno-suppressive drugs during the 
past 12-month period.

Regrettably, the Board must find that his disability does not 
meet or approximate those criteria.  38 C.F.R. § 4.7.  At the 
January 2005 examination, the veteran denied treatment by 
corticosteroids or other immunosuppressant drugs.  
Examination revealed scattered red, purple papules and 
plaques with an overlying scale throughout the head, face, 
back, abdomen, genitalia, hands, and the rest of the lower 
extremities.  The examiner noted that the trunk and exterior 
surfaces of the extremities were particularly affected.  The 
examiner assessed the extent of the psoriasis as affecting 21 
percent of the veteran's entire body and approximately 5.5 
percent of the exposed body.

Although the veteran asserted that more than 40 percent-
perhaps as much as 50 percent, of his total body is affected 
by the psoriasis, T., p. 3, as noted above, the examiner 
assessed the percentage as significantly less.  Since there 
is no evidence that the veteran has medical training, the 
Board must attach greater weight to the examination report 
and the findings of the examiner.  Thus, the Board is 
constrained to find that the extent of the veteran's 
psoriasis does not meet or approximate the criteria for a 60 
percent rating.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7816.  Neither is there any evidence that would support 
consideration of a rating for disfigurement of the head, 
face, or neck.  See Diagnostic Code 7800.

TDIU

A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected disabilities, 
provided that the person has at least one disability ratable 
at 40 percent or more and there is sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  The existence or degree of non-service connected 
disabilities or previous unemployability status will be 
disregarded where the above-stated percentages are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321, 3.340, 4.16.

In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
the service-connected disability.  38 C.F.R. § 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, 
the Board must evaluate whether there are circumstances in 
the veteran's case, apart from any non-service connected 
condition and advancing age, which would justify a TDIU 
rating due solely to the service connected disability.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also 
Blackburn v. Brown, 5 Vet. App. 375 (1993).

The veteran meets the criteria of two or more service-
connected disabilities with one rated at least 40 percent 
disabling.  But, since his syphilis is rated noncompensable, 
and he is not service connected for any other condition, he 
does not meet the requirement of a total combined evaluation 
of 70 percent.  As a result, his claim must be assessed for 
eligibility for extra-schedular consideration.  The authority 
to do extra-schedular consideration is vested solely in the 
Director, Compensation and Service.  38 C.F.R. § 4.16(b).

The Board is precluded from granting a benefit on an extra-
schedular basis in the first instance.  See, e.g., 38 C.F.R. 
§ 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  
The Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 4.16(b) for 
an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

The veteran indicated on his formal claim (VA Form 21-8940) 
that he last worked in April 1987.  He testified at the 
hearing that, although he stopped working because he retired, 
he would have worked longer but for his disabilities.

The Board finds no basis on which to disagree with the RO's 
determination that the veteran's skin disorder and 
asymptomatic syphilis do not prevent him from obtaining and 
maintaining gainful employment.  None of the medical records 
associated with the claims file document any comment or 
opinion from any of the veteran's VA care providers that he 
was unable to work due to his psoriasis.  They do reflect 
that he is a retired construction worker.


Thus, the Board is constrained to find that the evidence does 
not support a referral for consideration of the claim for 
TDIU on an extra-schedular basis.  38 C.F.R. § 4.7, 4.16.


ORDER

Entitlement to an increased rating for psoriasis, 
generalized, is denied.

Entitlement to service connection for arthritis of the left 
shoulder is denied.

Entitlement to service connection for arthritis of the right 
shoulder is denied.

Entitlement to service connection for arthritis of the 
cervical spine (claimed as arthritis of the neck) is denied.

Entitlement to TDIU is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


